DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 27, 29, 45, 46, 49, 51, 54-56, 84, 87, 92 and 100-104 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/21.

Applicant’s election without traverse of claims 1, 2, 4, 6, 9-13, 15 and 20-23 in the reply filed on 2/1/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4, 6, 11-13, 15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0345458 A1 to Freeman et al. (hereinafter Freeman).
Regarding claims 1 and 20, Freeman discloses a nanostructure composition, comprising:
(a)    at least one population of nanostructures (para [0008]);
(b)    at least one aminosilicone polymer (para [0108]); and
(c)    at least one organic resin (matrix material, para [0107]);
wherein amine groups (R5, para [0066] and [0088]) on the aminosilicone polymer are complexed to a cation (M, para [0010] and [0088]).
Freeman is silent regarding the limitations “wherein between about 1% and 100% of the amine groups on the aminosilicone polymer are complexed to a cation” and “wherein between about 1% and about 40% of the amine groups in the aminosilicone polymer are complexed to a cation”. However, Freeman does teach that the amine groups are binding groups (para [0008]).  It would therefore be obvious to one of ordinary skill in the art to control the percentage of the amine groups on the aminosilicone polymer that are complexed to a cation, particularly wherein at least 1% of the amine groups on the aminosilicone polymer are complexed to a cation, to control prima facie case of obviousness exists’.

Regarding claim 2, Freeman discloses the nanostructure composition of claim 1, comprising two populations (two batches) of nanostructures (para [0199]), which falls within the instantly claimed range of between one and five populations of nanostructures.

Regarding claim 4, Freeman discloses the nanostructure composition of claim 1, wherein the at least one population of nanostructures contains a core selected from the group consisting of InP, CdSe, CdS, ZnSe and InAs and combinations thereof (para [0095]), which encompasses InZnP, CdSSe, CdZnS, ZnSe, ZnSSe and InAsP. The reference also discloses CdZnSe (para [0102]).  Alternate combinations of core materials selected from InGa, InP and InAs include and encompass InGaP and InGaAs (para [0095]).

Regarding claim 6, Freeman discloses the nanostructure composition of claim 1, comprising two aminosilicone polymers (para [0099], AMS-242 and AMS-233), which falls within the instantly claimed range of between one and five aminosilicone polymers.

Regarding claims 11 and 12, Freeman discloses the nanostructure composition of claim 1, wherein the cation is a metal ion of a metal ion salt or complex (para [0010] and [0045]), wherein the metal ion is selected from the group consisting of Li+, Na+ and K+ (para [0045] and [0088]).

Regarding claim 13, Freeman discloses the nanostructure composition of claim 1, comprising two organic resins (matrix comprising silicone and epoxy, para [0110]), which falls within the instantly claimed range of between one and five organic resins.

Regarding claim 15, Freeman discloses the nanostructure composition of claim 1. wherein the at least one organic resin is a thermosetting resin or a UV curable resin (para [0107]).

Regarding claim 21, Freeman discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises 2 populations of nanostructures (two batches, para [0199]), 2 aminosilicone polymers (para [0199], AMS-242 and AMS-233), 1 acid (carboxylic acid, para [0060]), and 2 organic resins (matrix comprising silicone and epoxy, para [0110]).

Regarding claim 22, Freeman discloses the nanostructure composition of claim 1, wherein the nanostructures are quantum dots (para [0103]).

claim 23, Freeman discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises a population of nanostructures comprising an InP core and/or a population of nanostructures comprising a CdSe core (para [0101]).

Claims 1, 2, 4, 6, 9, 13, 15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0276638 A1 to Liu et al. (hereinafter Liu).
Regarding claims 1 and 20, Liu discloses a nanostructure composition, comprising:
(a)    at least one population of nanostructures (para [0016]);
(b)    at least one polymeric silicone ligand having amine binding moieties (para [0021]), such as aminosilicone polymer (para [0618]); and
(c)    at least one organic resin (para [0083] and [0113]).
Liu disclose that the nanocrystal comprises amine groups are complexed with the ligand (para [0177]), which comprises a cation (stearic acid) (para [0126]) but is silent regarding the number of the amine groups on the aminosilicone polymer that are complexed to a cation.
Liu is silent regarding the limitations “wherein between about 1% and 100% of the amine groups on the aminosilicone polymer are complexed to a cation” and “wherein between about 1% and about 40% of the amine groups in the aminosilicone polymer are complexed to a cation”. However, Liu does teach that the amine groups are binding moieties (para [0021]).  It would therefore be obvious to one of ordinary skill in the art to control the percentage of the amine groups on the aminosilicone polymer that 

Regarding claim 2, Liu discloses the nanostructure composition of claim 1, comprising two populations (batches) of nanostructures (para [0628]), which falls within the instantly claimed range of between one and five populations of nanostructures.  See MPEP 2144.05(I), cited above. 

Regarding claim 4, Liu discloses the nanostructure composition of claim 1, wherein the at least one population of nanostructures contains a core selected from the group consisting of InP, CdSe, CdS, ZnSe and InAs (para [0079]) and combinations thereof, which encompasses InZnP, CdSSe, and CdZnS. Liu also discloses InGaP (para [0249]), CdZnSe (para [0240]), ZnSSe (para [0246]) and InAsP (para [0079]).

Regarding claim 6, Liu discloses the nanostructure composition of claim 1, comprising two aminosilicone polymers (AMS-242 and AMS-233, para [0628]), which falls within the instantly claimed range of between one and five aminosilicone polymers.

claim 9, Liu discloses the nanostructure composition of claim 1, wherein the cation is a proton of an acid (carboxylic acid, para [0126]).

Regarding claim 13, Liu discloses the nanostructure composition of claim 1, comprising two organic resins (silicone and epoxy, para [0625]), which falls within the instantly claimed range of between one and five organic resins.

Regarding claim 15, Liu discloses the nanostructure composition of claim 1, wherein the at least one organic resin is a thermosetting resin (epoxy, para [0263]) or a UV curable resin (para [0624], cured in sunlight).

Regarding claim 21, Liu discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises 2 populations of nanostructures (batches, para [0628]), 2 aminosilicone polymers (AMS-242 and AMS-233, para [0628]), 1 acid (para [0126]), and 2 organic resins (epoxy and silicone, para [0625]).

Regarding claim 22, Liu discloses the nanostructure composition of claim 1, wherein the nanostructures are quantum dots (para [0178]).

Regarding claim 23.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2014/0291608 A1 to Sargent et al. (hereinafter Sargent).
Regarding claim 10, Liu discloses the nanostructure composition of claim 9, wherein the acid is a carboxylic acid such as stearic acid (para [0126]) but fails to expressly disclose wherein the acid is selected from the group consisting of oleic acid, diisooctylphosphinic acid, oxalic acid, octanoic acid, propionic acid, and decanoic acid.
However, Sargent does teach a population of nanocrystals (quantum dots) comprising ligands including carboxylic acids selected from oleic, stearic, capric and caproic acid (para [0099]).
It would be obvious to one of ordinary skill in the art to employ the oleic acid of Sargent as an obvious alternative to the stearic acid of Liu to enhance dispersion (Liu, para [0010]) and optical properties of the nanostructures in silicone matrixes (Liu, para [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734